Citation Nr: 1025474	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-11 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for arthritis of the left knee.

2.  Entitlement to service connection for arthritis of the left 
knee.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for arthritis of the right knee.

4.  Entitlement to service connection for arthritis of the right 
knee.

5.  Entitlement to an initial compensable rating for tinea 
cruris/corporis (claimed as skin rash).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to October 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

By way of a July 2008 rating decision, the RO, in part, did not 
reopen the claim of entitlement to service connection for 
arthritis of the left and right knee because the evidence 
submitted was not new and material.

The issues were remanded in July 2008 for further development 
namely, the issuance of a statement of the case.

A February 2009 rating decision granted service connection for 
tinea cruris/corporis (claimed as skin rash) and assigned a 
noncompensable rating, effective July 18, 2005.  The Veteran, 
however, filed a notice of disagreement (NOD) with the rating 
assigned in April 2009.  He submitted a VA Form 9 in January 
2010.  Therefore, the issue on appeal is reflected on the title 
page.

In March 2010, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.  

The issues of entitlement to an increased rating in excess 
of 10 percent for bilateral hearing loss; entitlement to 
service connection for a pancreas disability, and whether 
new and material evidence has been received to reopen 
claims for PTSD, a disability manifested by headaches, 
diabetes mellitus, and a neck disability, have been raised 
by the record as indicated by the September 2007 NOD, 
April 2009 written statement, and April 2009 Form 9, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for arthritis of 
the left and right knee and an initial compensable rating for 
tinea cruris/corporis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2001, the Board denied service connection for 
arthritis of the left and right knee for lack of nexus to 
service.  

2.  The evidence received since the May 2001 Board decision is 
new and raises a reasonable possibility of substantiating whether 
the Veteran's arthritis of the left and right knee was a result 
of service.  



CONCLUSIONS OF LAW

1.  The May 2001 Board decision denying service connection for 
arthritis of the left and right knee, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence having been received; the claims of 
service connection for arthritis of the left and right knee are 
reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims of 
service connection for arthritis of the left and right knee and 
remands them for further development.  As such, no discussion of 
VA's duties to notify and assist is necessary. 
 
The Board initially denied the Veteran's claims of entitlement to 
service connection for arthritis of the left and right knee in a 
May 2001 Board decision on the basis that there was no nexus to 
service.  The Board's determination is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100.
 
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  Under 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  

The evidence available at the time of the May 2001 Board decision 
consisted of service treatment records; treatment authorization 
from employer; report from Dr. J. G. dated in August 1996; a May 
1997 letter from Dr. D. D.; private records from Dr. S. C., 
various lay statement and oral testimony given in February 2001.  
None of the medical evidence showed a nexus to service.

The Veteran sought to reopen his claim of entitlement to service 
connection for his bilateral knee disability in November 2002.  
The evidence now includes statements from Dr. L. B. dated in 
October 2003; additional private and VA treatment records; Social 
Security Records (SSA); the Veteran's oral testimony given in 
March 2010; and written statements in support of his claim.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology for the 
claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also 
be sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

That evidence is new, and does bear directly on the question of 
whether the Veteran's bilateral knee disability was incurred in 
or aggravated by service.  In the Board's opinion, this evidence 
provides a more complete picture of the Veteran's disability and 
its origin, and, thus, is not cumulative or redundant and raises 
a reasonable possibility of substantiating the claims.  As such, 
it is considered new and material and the claims are reopened.  

However, the adjudication of the Veteran's claims do not end with 
a finding that new and material evidence has been submitted, nor 
is a grant of service connection assured.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

Here, as noted below, the Board is requesting additional 
development with respect to the underlying claims of service 
connection for arthritis of the right and left knee and will 
issue a final decision once that development is complete, if the 
case is ultimately returned to the Board.  


ORDER

New and material evidence having been received, the claim of 
service connection for arthritis of the left knee is reopened 
and, to that extent only, is granted.

New and material evidence having been received, the claim of 
service connection for arthritis of the right knee is reopened 
and, to that extent only, is granted.


REMAND

The Veteran requested a video conference hearing before the Board 
for the initial compensable rating for tinea cruris/corporis, as 
indicated on the January 2010 VA Form 9.  A hearing was not 
scheduled.  Under applicable regulations, a hearing on appeal 
will be granted if a veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2009).  Because 
failure to afford the Veteran the requested hearing would 
constitute a denial of due process and result in any Board 
decision being vacated, 38 C.F.R. § 20.904(a) (2009), this matter 
must be addressed before the Board promulgates a decision as to 
that issue.  

The VA claims folder does not include records of the Veteran's 
Workman's Compensation claim which may be pertinent to his VA 
claims, as indicated in the July 1997 letter from Dr. D. D. and 
June 1991 Claim Form 21-526.  Further, a February 1995 letter 
from South Carolina Second Injury Fund, described as a state 
agency, reflects that the Veteran may have filed a claim.  As 
such, those records should be obtained and associated with the 
claims folder.  

Given the Veteran's aforementioned lay statements, he should be 
afforded a VA examination for his bilateral knee disability.  
38 C.F.R. § 3.159(c)(4).  Prior to arranging for the Veteran to 
undergo further VA examination, the RO should obtain and 
associate with the claims folder all outstanding VA medical 
records and pertinent private records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, the 
RO should obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
by VA and/or any other pertinent private 
medical facility.  All records and/or 
responses received should be associated 
with the claims folder.  If any VA or 
private records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  Contact the Veteran and obtain 
information and releases sufficient to 
retrieve records of his Workman's 
Compensation claim(s) and any records from 
the South Carolina Second Injury Fund.  
Obtain all such records and associate them 
with the claims folder.  If the records are 
not available, make a notation to that 
effect in the claims folder.

3.  Then, the RO should schedule the 
Veteran for a VA orthopedic examination in 
order to determine the nature and likely 
etiology of the right and left knee 
disorders.  The examiner must review the 
claims file in conjunction with the 
examination.

Based upon the examination results, the 
claims file review, and the Veteran's own 
lay history, the examiner must provide 
diagnoses for both knee disorders and an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that one or both of 
the knee disorders is etiologically related 
to service.

A complete rationale must be provided for 
all opinions rendered, in a typewritten 
report.  

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the Veteran's claims for 
service connection for right and left knee 
disorders.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, and should be 
afforded an appropriate period of time 
within which to respond thereto.  

5.  Separately, the RO should make 
arrangements to schedule the Veteran for a 
video conference hearing, addressing the 
claim for a higher rating for tinea 
cruris/corporis, before a Veterans Law 
Judge at the RO in accordance with 
applicable procedures.  The Veteran and his 
representative should be notified of the 
time and place to report for the hearing.


The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


